United States Court of Appeals
                     For the First Circuit

No. 01-1542

                     ELIZABETH V. BOGOSIAN,

              Plaintiff-Appellant/Cross-Appellee,

                               v.

                WOLOOHOJIAN REALTY CORPORATION,

              Defendant-Appellee/Cross-Appellant,


          JAMES E. WOLOOHOJIAN, HARRY J. WOLOOHOJIAN,
      PEZZUCO CONSTRUCTION CO., INC., CUMMINGS & LOCKWOOD,
           AND TILLINGHAST, LICHT & SEMONOFF, ET AL.,

                           Appellees.



No. 02-1196

                    ELIZABETH V. BOGOSIAN,

              Plaintiff-Appellant/Cross-Appellee,

                              v.

                WOLOOHOJIAN REALTY CORPORATION,

              Defendant-Appellee/Cross-Appellant,


          JAMES E. WOLOOHOJIAN, HARRY J. WOLOOHOJIAN,
      PEZZUCO CONSTRUCTION CO., INC., CUMMINGS & LOCKWOOD,
           AND TILLINGHAST, LICHT & SEMONOFF, ET AL.,

                           Appellees.
02-1235

                    ELIZABETH V. BOGOSIAN,

              Plaintiff-Appellant/Cross-Appellee,

                              v.

                WOLOOHOJIAN REALTY CORPORATION,

              Defendant-Appellee/Cross-Appellant,


          JAMES E. WOLOOHOJIAN, HARRY J. WOLOOHOJIAN,
      PEZZUCO CONSTRUCTION CO., INC., CUMMINGS & LOCKWOOD,
           AND TILLINGHAST, LICHT & SEMONOFF, ET AL.,

                           Appellees.




                         ERRATA SHEET

     The opinion of this court issued March 19, 2003, should be
amended as follows:

    On page 12, line 22, "note 3" should be "note 4."




                               2